Citation Nr: 1009882	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in January 2006, and 
a substantive appeal was received in January 2006.  In his 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled for January 2010, but the Veteran 
cancelled the hearing in writing in December 2009.  Thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).

The issue of entitlement to service connection for tinnitus 
was originally on appeal.  In a September 2009 rating 
decision, the RO granted the Veteran's claim of entitlement 
to service connection for bilateral tinnitus.  As such, the 
issue is no longer in appellate status and is not addressed 
in the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The Veteran contends that his low back disability 
is related to an in-service injury.  The Board acknowledges 
that the Veteran's service treatment records are limited and 
that requests for further records have shown that the 
Veteran's file is fire-related.  Due to the limited service 
treatment records, the Board must carefully consider the 
benefit of the doubt rule.  The Veteran has indicated that 
during service he was involved in a brawl in the barracks and 
was tossed out of his bunk injuring his low back.  The 
Veteran has provided a statement from a fellow service member 
who stated that since their time in service and to the 
present the Veteran has had severe back problems.  The 
statement also noted that the Veteran has informed the writer 
that it was related to his accident in the Air Force.  The 
Veteran's medical records, although scarce, also consistently 
note a history of back pain.  

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under 
the circumstances, the Board feels an examination is 
necessary to determine whether the Veteran's current back 
disability is related to service.

Also, the Board observes that the December 2004 Veterans 
Claims Assistance Act of 2000 (VCAA) letter does not comply 
with the Dingess/Hartman notification requirements.  In light 
of this matter being remanded for further development, the RO 
should also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for a low back 
disability.  This letter should advise the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of any low back 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  All current low back 
disabilities should be clearly reported.  
As to any current diagnosis of low back 
disability, the examiner should clearly 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability is causally related to the 
Veteran's service..  

A clear rationale for all opinions should 
be furnished.  

3.  The RO should then review the expanded 
record and determine if service connection 
for low back disability may be granted.  
If not, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


